Honorable Richard D. Latham Securities Commissioner State Securities Board 709 Lyndon Baines Johnson Building Austin, Texas 78711
Re: Voting rights in limited partnerships.
Dear Mr. Latham:
The Attorney General has received numerous requests to reconsider the answer to the final question of Attorney General OpinionH-1229 which related to the authority of a corporation to be the sole general partner in a limited partnership.
Accordingly, and in light of additional briefs and arguments presented for our consideration after the opinion was released, the answer to the last question of Attorney General OpinionH-1229 is withdrawn pending reconsideration.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee